First of all I should like to take this opportunity to thank Mr. Gaston Thorn, Prime Minister and Minister for Foreign Affairs of Luxembourg, the last President of the General Assembly, for the skill and patience he demonstrated during last year's difficult session of the General Assembly. It is also elementary justice for me to address to you, Mr. President, the tribute you so richly deserve on the unanimous election which has exalted you to the office of President of the thirty-first session of our Assembly. You are a man of experience, and your numerous qualities as a diplomat will be needed for the conduct of an Assembly which is so distinguished but sometimes so difficult and tempestuous in view of the frequently opposed interests of its members. In addition, we have no doubt that the team assisting you will put at your disposal its experience of international affairs and of debates in this temple of negotiation.
70.	Lastly, I wish to congratulate Secretary-General Kurt Waldheim on the dedication with which he has carried out the mission entrusted to him by the world community. The undertaking is, of course, difficult, given the constant fluctuations in human affairs, but he has always been aware that we are at the beginning of a world where wisdom is more necessary than ever, a world where we have to surpass ourselves in order to escape from the beaten track of mediocrity and facility, a world where reprehensible greed and mercenary considerations frequently prevail over human logic.
71.	Once again we are gathered in this Assembly in order to debate and find adequate solutions to the numerous problems besetting the world where fear of human folly, and faith in human intelligence are intermingled. In these terms, Upper Volta is prepared to make its contribution.
72.	For decades now, the Organization has been waging its struggle for justice and freedom for mankind, and no one can deny that some successes have been achieved and that the Organization has even become the supreme hope of some. But the successes obtained here and there in the world by struggling peoples, directly or indirectly thanks to our Organization, should not be an occasion for awarding certificates of merit, or for patting oneself on the back. We may certainly rejoice, however, because the victory of peoples, wherever they may be, is our victory.
73.	Hence we cannot but applaud the great successes of the liberation struggle in Africa and elsewhere. Events of considerable importance have occurred in this field, in which the colonialist forces have been vanquished. In this connexion, we are happy to hail the independence of Seychelles and its admission to the United Nations.
74.	Thus also we are happy that peace has been restored in Viet Nam and Cambodia, and that those countries have recovered their lost unity. At the same time, we may rightly question the non-admission to our Organization of the Socialist Republic of Viet Nam and the People's Republic of Angola. Those two countries are independent and have all the attributes of sovereignty. In our view, the veto of their admission to the United Nations by a permanent member of the Security Council is an inexplicable abuse of that exorbitant right which certain countries have arrogated to themselves and which is increasingly being questioned because of its misuse.
75.	That is why it would also be dangerous to forget that what we consider to be gains have frequently been achieved outside this Organization, and sometimes in spite of it, because some among us still cling to unjust and dangerous privileges. The task to be performed remains immense, and it may be time we thought about revising our working methods, as well as our thinking methods. In spite of the great speeches that have been pronounced for years, the problems of war and peace, of hunger, of elementary justice and the right of peoples to self-determination still await appropriate solutions. Let me mention a few examples.
76.	Is not the constant challenge that the minority regimes of southern Africa have been flinging at our Organization for more than a quarter of a century striking?
77.	Indeed, in that part of the African continent, the barbarous apartheid regime, despite the support of Western countries, is beginning to choke within a system that is becoming increasingly unbearable to it. But it would be foolish to believe that it is prepared to make due apology before the international community. Quite the contrary, and as everyone knows, South Africa's racist policy has intensified and consists in aggression against neighboring AM m countries abroad and in force repression of the opponents of apartheid at home, the number of dead in Soweto, Alexandra and Johannesburg, and the relentless attacks against Namibia, Zambia and Mozambique are eloquent testimony to this.
78.	While Vorster, Ian Smith and. those who support them are ferociously attacking the blacks, we talk here of preserving human rights; we vote with difficulty in favor of resolutions that have been laboriously studied and that remain, all too frequently, unimplemented. Should the situation in that part of Africa remain the living image of the powerlessness of our Organization?
79.	Has history not already caught us out on the solution of this problem? In any event, the populations of that region know what they want. Their rebellion, which has only just started, is the natural conclusion of a process set in motion as soon as the policy of apartheid was devised. The maneuvers, the intimidations, the imprisonments, the tortures and the massacres will change nothing therein.
80.	The solution of the South African, Namibian and Rhodesian problems is to be found only in majority rule. If we are far-sighted, and if we act now, that solution may still be a peaceful one. But if some still obstinately cling to their selfish interests in the region, that solution will necessarily be achieved by violence. The alternative is therefore clear: as far as we Africans are concerned, it is our duty to support our brethren fighting for their freedom, regardless of the form of their combat.
81.	In the Middle East, might continues to prevail over right. The Israeli-Arab conflict is going through a period of deceptive calm which is belied from time to time by the demonstrations of the frustrated Palestinian population deprived of its inalienable rights, whereas Israel has established itself unconcernedly, in spite of unanimous disapproval, in the territories which it occupied by force in 1967.
82.	Since the disengagement agreement of last year, no notable progress has been made towards peace.
83.	My country's position on this problem is well known: as we said last year,  over and above the evacuation of the occupied Arab territories, the establishment of a lasting peace in that region must include the recognition and, above all, the satisfaction of the legitimate rights of the Palestinian people. This means that a just and lasting settlement of the Middle East problem must be based upon an over-all solution which will take into account all aspects of the problem. In this regard, the report of the Committee on the Exercise of the Inalienable Rights of the Palestinian People [A/31/35] ought to be given serious consideration.
84.	In the same region, we are preoccupied with the problem of Lebanon. While it is true that this country has always contained within itself the seeds of confrontation, we are bound to recognize that the international community has not made any appropriate efforts to resolve this problem, which has been complicated and envenomed by interested parties, either near or distant from the conflict, in disregard of peace and of human lives. We express the hope that this great people once again may find within itself the strength to rise above its own internal rivalries.
85.	The Korean peninsula has seen tension rise suddenly in the course of the present year, 1976. While the two parts of this country agree that they have the same objective, namely, the unification of the country, it turns out, however, that the ways and means of reaching that objective are very divergent. There is one thing that is quite certain, namely, that we in Upper Volta have constantly asserted over the years that the Korean problem must be resolved peacefully between the Koreans themselves and without any foreign intervention or rivalry. Our position is based upon the following principles: the non-transferral of conflicts into developing countries; the denial of military bases, wherever they may be; and, finally, the fact that nothing can be solved without the consent of the people concerned.
86.	This is why we believe that the withdrawal of foreign troops stationed in this region is necessary, indeed, vital, to peace and that the large-scale introduction of modern weapons there is dangerous.
87.	Further, all the parties concerned should initiate talks to replace the Armistice Agreement, which has lasted for 23 years, with a peace agreement or any other arrangement capable of safeguarding peace in this region.
88.	Similarly, Cyprus has so far not been able to overcome its internal crisis brought about by foreign invasion. In spite of the resolutions of the non-aligned countries and of the United Nations, it seems that the island has been engaged in a process of partition which may bode ill. We reaffirm that the territorial integrity, independence and non-alignment of the Republic of Cyprus must be safeguarded and that the problems which arise between the two communities on the island must be settled in a spirit of understanding and in the best interests of the country as a whole.
89.	Lastly, with respect to the Comoros we should reject any attempt that would jeopardize the territorial integrity of this State Member of the United Nations.
90.	On the economic plane the situation is no better.
91.	Indeed, over and above the problems to which I have just referred and which are a source of fundamental concern, the changes which have recently taken place in international relations have produced a battlefield where the outcome of the struggle will be just as decisive for the peaceful coexistence which we are trying to install and to safeguard among nations.
92.	Contemporary economic crises have conferred a preponderant role upon international economic and trade relations, which have become a primary factor in the strengthening of international peace and security.
93.	It is beyond challenge that the achievement of a new, more just and more equitable economic order will call for fundamental changes in the traditional patterns of economic and trade relations.
94.	The crises of the 1970s have forced us to observe that growth theories of the time which so far have determined the overall approach to the problems of development have brought about neither a decrease in the poverty of the masses, nor the end of exploitation, nor social equality, nor the guarantee of the right to work.
95.	It is in order to contribute effectively to the required structural changes that the third world has tirelessly been taking an active part in the various international conferences that have taken place these past years and which have touched upon all fields -the environment and the habitat; population and employment; industrialization; food problems; the law of the sea and other sectoral problems of trade and development.
96.	But while the developing countries are honestly and assiduously looking for negotiated solutions to these problems by means of dialog and consultation, the developed countries are opposed to them and are imposing on them a dialog of the deaf.
97.	Upper Volta is open to dialog but will not counte-nance having a dialog used as a diversionary weapon or, in the last analysis, as a means for evading concrete action. All dialog should be based on the real political will of the parties involved to set up just and democratic international economic relations in accordance with the objectives of the new international economic order.
98.	Unfortunately, however, certain developed countries are not ready to accept the fundamental structural trans-formations that are called for by the new international economic order. These countries are attempting by all means to block the just demands and rational proposals put forward by the developing countries to put an end to a system which has produced the prosperity of a minority at the expense of the poverty of the great majority.
99.	The developed countries should accept the need for a fundamental transformation at their own levels. Going beyond mere tolerance or acceptance of the proposals of the Group of 77, they should become agents consciously doing everything possible so that we might achieve the objectives which the international community is urgently calling for.
100.	Unfortunately, there are numerous important and urgent undertakings which require political will on the part of the developed countries in order to be implemented. As our Secretary-General said at the sixty-first session of the Economic and Social Council at Abidjan:
"Even though, in the dialogs in progress, the inter-related concepts of a better integrated world economy and a dynamic international division of labor have been gaining recognition and support, the concrete actions taken to ease the entry of goods from developing countries into the markets of the industrialized world have not yet been of such a scope and magnitude as to permit' the developing countries to find their adequate place in a global setting."s
101.	The developing countries have put forward concrete proposals with a view to achieving solutions of their most important and most urgent problems-commodity trade, the transfer of resources, industrialization, the transfer of technology and increased agricultural production, and support of the efforts of the developing countries to strengthen their cooperation.
102.	It would not be possible to say that the developing countries have not displayed the necessary political will in trying to find solutions to the highly important economic problems that affect the international community as a whole either at their level or on a wider scale. Thus the developing countries have held conferences in Manila, in Istanbul, in Colombo and last month in Mexico. The developed as well as the developing countries have also had meetings in Nairobi, New York, Abidjan and Geneva with the purpose of achieving more effective cooperation.
103.	We are still prepared to make the necessary efforts to bring about a consensus through, dialog, and we hope that there is no more undue temporizing.
104.	In spite of all the serious efforts that have been made during the past few years in the work of identifying the fundamental needs of the developing countries in order to enable them to participate in a way that is their due and with equity, justice and mutual respect, in finding a more harmonious mode of life on our planet, the modest goals for growth adopted for the 1970s seem today to be largely jeopardized.
105.	Thus we have noted that the relative progress of the first few years of the decade is in a phase of dangerous deceleration. The mean growth rate in the majority of the developing countries is barely 3 per cent, and the per capita annual growth in real income is 0.3 per cent, whereas the goal set for the Second United Nations Development Decade is 3.5 per cent. These rates have been reduced by about one third between 1973 and 1975. Worse still, the least developed countries are in a state of net loss, and Upper Volta is all too well aware of this.
106.	The exports of developing countries have increased on the average by somewhat less than 4 per cent per year, which is a figure much lower than the goal of 7 per cent set for the Second Development Decade. In the past two years exports of commodities of developed countries have in-creased by 3 per cent, whereas those of the developing countries have decreased by 6 per cent.
107.	The trade deficit of the majority of these countries has gone from $34 billion in 1974 to $45 billion in 1975. The burden of debt servicing has constantly increased; the external debt servicing has reached 15 per cent of the value of the exports of developing countries.
108.	Foreign aid received by these countries is not sufficient to cover debt servicing. The deficit in the balance of payments, which stood at $12 billion in 1973, has gone up to $45 billion in 1975. As far as the Africans are concerned, whereas globally there have been surpluses in their balance of payments of the order of $600 million in 1973, these surpluses were converted into deficits of the order of $150 million in 1974, and the deficit for 1975 is to be higher still.
109.	To this already disturbing situation we must add the hardening of credit terms; and this causes us to fear grave difficulties for a number of developing countries.
110.	The financing needs of the developing countries up to the end of the present decade would amount to $60 billion, and yet, paradoxically, the world which allocated only some $15 billion to public aid for development in 1975 is the very same world which every year spends $300 billion for "defence requirements".
111.	With respect to technical assistance, the United Nations Development Program [UNDP], of which we expect much, has not the necessary resources to face up effectively to the new tasks that the States have entrusted to it. The lack of resources explains the drastic revision of the plans and programs for 1975 and 1976 which have affected even such countries as my own, which should have been sheltered from such measures in view of our particular situation. Thus, for countries receiving UNDP assistance, at the end of the first programming cycle the rate of project execution will in terms be lower than what it was at the beginning of the cycle in 1972.
112.	We shall continue to draw the special attention of the international community to the specific situation of the less developed countries and the land-locked countries. The special measures provided for their benefit will not have the expected effect unless the developed countries are moved by the necessary political will to mobilize and combine over the next four years the necessary technical and financial means for the bringing about of the structural transformations that their economic situations require. Without such a surgical operation, we doubt that the palliatives now being used or contemplated will live up to the expectations of the international community.
113.	In this respect, we are pleased with the special efforts made by the United Nations Industrial Development Organization and UNCTAD to help the least developed countries in their search for solutions that are best suited to their particular circumstances in the fields of industrialization and trade.
114.	This is also the occasion for us to thank here all the developed or developing countries which, either bilaterally or multilaterally, have spared no effort to help us to solve our structural and current problems. We hope that they will continue their actions so as to make it possible for us to have the assistance that we need to solve our present difficulties and start the subsequent phases of our economic and social development.
115.	Therefore we continue to have great need of financial assistance on the most favorable terms possible, since the sectors which receive our investments are not sectors in which the criterion of economic profitability can be rigorously applied. This applies in particular to our investments in the agricultural sector, which are designed to ensure the food equilibrium of our populations.
116.	The efforts of the developing countries to reach a higher level of agricultural production have not been crowned with success. The annual growth rate has reached only 2 to 2.5 per cent, which is less than the rate of 3 per cent achieved during the first decade. The goal for the present decade is 4 per cent.
117.	The result was that there were net imports of cereals of developing countries which amounted to 39 million tons in 1974-1975, that is, approximately 13 per cent of the domestic production; that, in turn, means a percentage twice as high as that at the beginning of the decade. Today the developing countries are more generally dependent on imports of cereals than at the beginning of the decade. This situation is aggravated by a persistent drought that is frustrating the efforts of the countries concerned.
118.	In the light of those considerations, the developed countries should have redoubled their efforts so that the International Fund for Agricultural Development might become operational as soon as possible. Meanwhile, inter-national action should continue, in accordance with the recommendations of the World Food Conference,  in the following way: to aid the countries concerned to face the shortages caused by the drought and by other natural catastrophes; and to meet the requirements of the countries having food deficits.
119.	We reiterate our urgent appeal to the developed countries to provide the additional necessary support so that the International Fund for Agricultural development, which has generated so much hope, can start its primary task without further delay. This is an occasion for us to speak of the United Nations Conference on Desertification, to be held in 1977. We hope most sincerely that the preparatory work and the regional meetings will make ii possible for us to have an action-oriented instrument on the basis of which the international community will find it possible to launch a merciless struggle against this phenomenon whose danger to our planet is increasingly more obvious. It is a struggle which could quite appropriately be associated with the one whose purpose is to intensify agricultural production.
120.	In connexion with this fourth decade of the existence of the United Nations, optimism as we enter it is not exuberant; indeed, the challenges of peace and development have not been taken up, owing to a certain selfishness which manifests itself in international relations. However, we should not lose courage because we have imagination and the human and material resources necessary for our action. But each one of us must resolutely commit himself to wage this noble and ideal struggle to free two thirds of mankind from poverty, exploitation, ignorance and domination.
